DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, 11, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (U.S. Publication No. 20170260848)
In regards to claim 1, Xia teaches a system comprising: 
a bottomhole assembly (bottomhole assembly 36; Fig. 1) disposed in a wellbore (12) traversing a subterranean formation (14) from a surface of the earth (16), the bottomhole assembly having a drill tool (38); 
a cable assembly (cable 50; Fig. 1) including a fiber optic line (fiber optic waveguide 120/ 130; Fig. 5, 6, pp[0047], [0051] [0054])  coupled with the bottomhole assembly (36), the fiber optic line (120/130 within cable 50) having a length that traverses a length of the wellbore (12; Fig. 1) from the bottomhole assembly (36) to the surface (connected to light source 52 and interrogation system 54 at the surface 16; Fig 1), the fiber optic line being a distributed sensor (distributed acoustic sensing; pp[0054], [0057]) and measuring one or more downhole parameters along the length of the fiber optic line during the drilling of the wellbore (vibration, strain, pressure sensing; Fig. 1, pp[0020],[0057]; and 
a controller (interrogation system 54; Fig. 1) coupled with the cable assembly (50), the controller receiving data from the fiber optic line during the drilling of the wellbore by the drill tool (pp[0021], [0028], [0051], [0052]).  

In regards to claim 4, Xia teaches the system of claim 1, further comprising a conduit (tubing string 28; Fig. 1) coupled with the bottomhole assembly (36).  

In regards to claim 5, Xia teaches the system of claim 4, wherein the cable assembly is disposed within an annulus of the conduit (cable 50 is disposed in an annulus formed between the tubing string (conduit) 28 and the wellbore 12; Fig. 1, pp[0022]).  

In regards to claim 6, Xia teaches the system of claim 4, wherein the cable assembly (50) is coupled with the conduit (28; Fig. 1, pp[0022]).  

In regards to claim 7, Xia teaches the system of claim 4, wherein the cable assembly (50) is external to the conduit (28; Fig. 1, pp[0022]).  

(pp[0054], [0057]).  

In regards to claim 10, Xia teaches the system of claim 1, wherein the bottomhole assembly (36) includes one or more sensors, and the data includes measurements from the one or more sensors (46 including MWD, LWD instruments, detectors, circuits, or other equipment that provide information about wellbore 12; pp[0020], Fig.1).  

In regards to claim 11, Xia teaches a drilling device comprising:
 a bottomhole assembly (bottomhole assembly 36; Fig. 1) having a drill tool (38) operable to drill a wellbore (12);
 a cable assembly (50) including a fiber optic line (fiber optic waveguide 120/ 130; Fig. 5, 6, pp[0047], [0051] [0054])  coupled with the bottomhole assembly (36), the fiber optic line having a length (120/130 within cable 50; Fig. 1)  and being a distributed sensor distributed acoustic sensing cable 50 with one or more optical waveguides 120; pp[0054]) and operable to measure one or more downhole parameters along the length of the fiber optic line during drilling of the wellbore (vibration, strain, pressure sensing; Fig. 1, pp[0020],[0054],[0057]); and
a controller (interrogation system 54; Fig. 1) coupled with the cable assembly (50), the controller operable to receive data from the fiber optic line during the drilling of the wellbore (pp[0021], [0028], [0051], [0052]).    
(pp[0054], [0057]).    

In regards to claim 16, Xia teaches the drilling device of claim 11, wherein the bottomhole assembly (36) includes one or more sensors, and the data includes measurements from the one or more sensors (46 including MWD, LWD instruments, detectors, circuits, or other equipment that provide information about wellbore 12; pp[0020], Fig.1).  

In regards to claim 17, Xia teaches a method comprising:
 drilling, by a bottomhole assembly (36; Fig. 1, p[0016], [0019]) having a drill tool (38), a wellbore (12) in a formation (14);
 measuring, by a fiber optic line having a length and coupled with the bottomhole assembly during the drilling (fiber optic waveguide 120/ 130 within cable 50; Fig. 5, 6, pp[0021], [0047], [0051] [0054]), one or more downhole parameters along the length of the fiber optic line (vibration, strain, pressure sensing; Fig. 1, pp[0020],[0054],[0057]); and 
transmitting, to a controller during the drilling (interrogation system 54; Fig. 1, (pp[0021], [0028], [0051], [0052]), data from the fiber optic line (120/130 within cable 50; Fig. 5, 6), wherein the fiber optic line is a distributed sensor (distributed acoustic sensing; pp[0054], [0057]) and the length of the fiber optic line (50) traverses the length of the wellbore (12) from the bottomhole assembly (36) to the surface (connected to light source 52 and interrogation system 54 at the surface 16; Fig 1).  
(pp[0054], [0057]).  

In regards to claim 20, Xia teaches the method of claim 17, wherein the bottomhole assembly (36) includes one or more sensors, and the data includes measurements from the one or more sensors (46 including MWD, LWD instruments, detectors, circuits, or other equipment that provide information about wellbore 12; pp[0020], Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9, 12, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (U.S. Publication No. 20170260848) in view of Terry et al. (U.S. Publication No. 20030075361).
In regards to claim 2, Xia teaches the system of claim 1.
However, Xia does not disclose wherein the cable assembly includes a conductor line transmitting power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the cable assembly (45; Fig. 3) includes a conductor line (electrical conductors 41) transmitting power to the bottomhole assembly (30; Fig. 1a, pp[0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Xia such that the electrical conductors as taught by Terry is substituted for the powering means of Xia in order to provide power to the bottomhole assembly as using electrical conductors to operate a bottomhole assembly is well known in the art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Furthermore, such a modification constitutes a simple substitution of the generic power supply of Xia with a reasonable expectation of success. See MPEP 2143, I.

In regards to claim 3, Xia teaches the system of claim 1.
However, Xia is silent regarding wherein the bottomhole assembly includes a battery providing power to the bottomhole assembly.  
(a downhole battery can be used to power the bottom hole assembly 30;pp[0240], [0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Xia with the downhole battery of Terry as the downhole battery would provide more power and the power supply would be more constant (pp[0240], [0241]). Furthermore, such a modification constitutes a simple substitution of the generic power supply of Xia with a reasonable expectation of success. See MPEP 2143, I.


In regards to claim 9, Xia teaches the system of claim 1.
However, Xia is silent regarding wherein the controller receives the data from the fiber optic line and adjusts the drilling of the wellbore based on the data.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the controller (surface processor 514) receives the data from the fiber optic line (45) and adjusts the drilling of the wellbore based on the data (the drilling parameters are adjusted based on data received from the coiled tubing 20 containing the fiber optic cable 45; pp[0071], [0131]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Xia to include the surface processing system of Terry in order to adjust 

In regards to claim 12, Xia teaches the drilling device of claim 11.
However, Xia is silent regarding wherein the cable assembly includes a conductor line operable to transmit power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the cable assembly (45; Fig. 3) includes a conductor line (electrical conductors 41) operable to transmit power to the bottomhole assembly (30; Fig. 1a, pp[0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Xia such that the electrical conductors as taught by Terry is substituted for the powering means of Xia in order to provide power to the bottomhole assembly as using electrical conductors to operate a bottomhole assembly is well known in the art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

In regards to claim 13, Xia teaches the drilling device of claim 11.
However, Xia is silent regarding wherein the bottomhole assembly includes a battery operable to provide power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the bottomhole assembly includes a battery operable to provide power to the bottomhole assembly (a downhole battery can be used to power the bottom hole assembly 30;pp[0240], [0241]).


In regards to claim 15, Xia teaches the drilling device of claim 11.
However, Xia is silent regarding wherein the controller receives the data from the fiber optic line and is operable to adjust the drilling of the wellbore based on the data.
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the controller (surface processor 514) receives the data from the fiber optic line (45)  and is operable to adjust the drilling of the wellbore based on the data (the drilling parameters are adjusted based on data received from the coiled tubing 20 containing the fiber optic cable 45; pp[0071], [0131]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Xia to include the surface processing system of Terry in order to adjust drilling parameters such that they remain within the limits of pore pressure and fracture gradient pressure within the wellbore (pp[0131]). 




However, Xia is silent regarding further comprising: adjusting, by the controller, the drilling of the wellbore based on the data from the fiber optic line.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses adjusting, by the controller (surface processor 514), the drilling of the wellbore based on the data from the fiber optic line (the drilling parameters are adjusted based on data received from the coiled tubing 20 containing the fiber optic cable 45; pp[0071], [0131]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Xia to include the surface processing system of Terry in order to adjust drilling parameters such that they remain within the limits of pore pressure and fracture gradient pressure within the wellbore (pp[0131]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676